204 F.3d 1003 (9th Cir. 2000)
JOSEPH F. ADA; FELIX P. CAMACHO, Plaintiffs-Appellees,v.GOVERNMENT OF GUAM; GUAM ELECTION COMMISSION, and its commissioners; JOSEPH F. MESA, Commissioner; JOSEPH T. DUENAS, Commissioner; FREDERICK J. HORECKY, Commissioner; DOUGLAS B. MOYLAN, Commissioner; ROSANNA D. SAN MIGUEL, Commissioner; LEONILA L.G. HERRERO, Commissioner, Defendants,and CARL T.C. GUTIERREZ; MADELEINE Z. BORDALLO, Real Parties in Interest Appellants.
No. 98-17306
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
March 6, 2000

1
On Remand from the United States Supreme Court. D.C. No. CV-98-00066-JSU


2
Before: John T. Noonan and A. Wallace Tashima, Circuit Judges, and Jane A. Restani, Court of International Trade Judge.*

ORDER

3
The Supreme Court having reversed our decision, 179 F.3d 672 (9th Cir. 1999), and remanded for proceedings consistent with its opinion, the order of the District Court of Guam is reversed and the case is remanded for further proceedings consistent with the opinion of the Supreme Court.



Notes:


*
The Honorable Jane A. Restani, Judge of the United States Court of International Trade, sitting by designation.